NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 18-1808
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                             DAMARI MYKEL ROULHAC,
                                              Appellant
                                  ____________

                       On Appeal from United States District Court
                         for the Middle District of Pennsylvania
                            (M.D. Pa. No. 3-16-cr-00192-001)
                       District Judge: Honorable James M. Munley
                                      ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 December 13, 2018

           Before: SMITH, Chief Judge, McKEE and FISHER, Circuit Judges.

                                (Filed: February 6, 2019)
                                      ____________

                                        OPINION*
                                      ____________

FISHER, Circuit Judge.

       After a jury trial, Damari Roulhac was convicted of assaulting and fleeing from a




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
law enforcement official. He appeals his conviction and sentence. We will affirm.

                                              I.

       Late on a summer evening, Roulhac, Jason Garcia, and Timothy Bullock met near

a pond in the Delaware Water Gap National Recreation Area in Pennsylvania. The area

was dark, with no streetlights, and “heavily wooded with a lot of overgrowth over the

road.”1 Shortly after Roulhac arrived, U.S. Park Rangers Mitchell Hauptman and Joshua

Fitch, who were on patrol that night, arrived in Ranger Hauptman’s National Park

Service patrol vehicle.

       Ranger Hauptman testified as follows. Arriving at the pond, he saw a campfire and

two sets of car headlights. He pulled into the pond area and activated his emergency

lights. He and Ranger Fitch exited the vehicle. At this point, both of the cars in the pond

area were moving. Ranger Fitch approached one of the cars, which stopped. Ranger

Hauptman noticed the other car driving away and walked to Johnny Bee Road to

intercept it. He stood in the middle of the road, flashed his high-powered flashlight, and

shouted, “Police,” or “Police, stop.” He did not shine the flashlight into the driver’s eyes.

The car accelerated toward him, so he stepped aside. The car continued toward him,

headed into the brush on the side of the road, and stopped. The driver yelled an expletive

through the open window, and Ranger Hauptman walked up to the car and grabbed the

driver’s shirt, again identifying himself as police. The car drove off quickly, causing


       1
           App’x 101.

                                              2
Ranger Hauptman to spin away and hit his hand and knee on the car.2

       On cross examination, Ranger Hauptman admitted that during the encounter, he

did not follow his training to leave a gap between himself and any vehicle he was

stopping, and to approach the vehicle from behind.

       Roulhac did not contest that he was the driver whom Ranger Hauptman

approached. However, Roulhac’s testimony about the incident differed greatly from

Ranger Hauptman’s. Roulhac testified that he met his friends, showed them his new car,

and then prepared to leave. He started to drive out of the pond area toward Johnny Bee

Road when he saw a flashlight coming toward him through the trees “pretty fast.”3 He

could not see the person carrying the flashlight, nor did the person say anything. He

testified that “[t]he person jumped in my car and grabbed my steering wheel . . . and tried

to pull it . . . .”4 Roulhac was “terrified” and “thought [he] was going to die.”5 He testified

that he neither intended to hit the person nor actually hit him.

       Roulhac testified on direct examination that he did not notice any emergency

lights because the flashlight was shining into his eyes, blinding him. On cross, he

admitted that as he was coming out of the pond area onto Johnny Bee Road, he saw lights

that “looked like firefighter lights.”



       2
         Ranger Hauptman’s injuries did not require any treatment.
       3
         App’x 281.
       4
         App’x 282.
       5
         App’x 282.

                                              3
       Garcia and Bullock both testified that they saw the park rangers’ emergency lights.

Garcia also heard the rangers shouting, “Stop,” as Roulhac drove toward Johnny Bee

Road.6 The only witness who testified about a campfire was Ranger Hauptman. Bullock

and Garcia denied having one; Ranger Fitch never saw one.

       After a two-day trial, the jury found Roulhac guilty of both counts: assault of a law

enforcement officer7 and fleeing from a law enforcement officer.8 The District Court

denied Roulhac’s post-trial motions and sentenced him to concurrent terms of twenty-

seven months (for assault) and twenty-four months (for fleeing).

                                             II.9

       Roulhac raises eight issues regarding the sufficiency of the evidence, the jury

instructions, evidentiary rulings, jury selection, and sentencing.



       Roulhac argues that the District Court should have entered a judgment of acquittal

because there was insufficient evidence that he acted intentionally or willfully and, thus,

insufficient evidence to convict him of either count. We exercise plenary review and ask



       6
         App’x 191-92.
       7
         18 U.S.C. § 111(a)(1).
       8
         18 U.S.C. § 13(a) (criminalizing conduct committed within a federal jurisdiction
that would be punishable under state law); 75 Pa. C.S. § 3733 (fleeing or attempting to
elude a police officer).
       9
         The District Court had jurisdiction over Roulhac’s “offenses against the laws of
the United States.” 18 U.S.C. § 3231. We have appellate jurisdiction to review the
District Court’s final judgment, 28 U.S.C. § 1291, and sentence, 18 U.S.C. § 3742(a).

                                              4
“whether there is substantial evidence that, when viewed in the light most favorable to

the government, would allow a rational trier of fact to convict.”10

       The evidence at trial showed that Ranger Hauptman stood in the middle of the

road waving a high-powered flashlight and shouting at Roulhac, whose car window was

open, to stop. Others present saw the lights and heard the command. The evidence also

showed that Roulhac accelerated his car toward Ranger Hauptman before veering off the

road into the brush, and that he drove away while Ranger Hauptman’s arm was inside his

car. Therefore, a rational trier of fact could have found that Roulhac possessed the

requisite intentionality. Roulhac’s arguments amount to alternative interpretations of the

evidence, which do not demonstrate that there was insufficient evidence to convict.



       Roulhac argues that the District Court should have granted him a new trial because

of improper jury instructions. In the absence of a misstatement of law, which Roulhac

does not assert, we review jury instructions for abuse of discretion.11

       Roulhac contends that the District Court should have read the “false in one, false

in all” charge, which would have instructed the jury that if it believed a witness

knowingly testified falsely about one thing, it was permitted to reject all or part of that




       10
        United States v. Lee, 612 F.3d 170, 178 (3d Cir. 2010) (quoting United States v.
Bornman, 559 F.3d 150, 152 (3d Cir. 2009)).
     11
        United States v. Hoffecker, 530 F.3d 137, 173-74 (3d Cir. 2008).

                                              5
witness’s testimony.12 Roulhac asserts that this instruction was needed because Ranger

Hauptman’s testimony that there was a campfire (which caused him to pull into the pond

area) was not borne out by any other evidence. We evaluate jury instructions “in the

context of the overall charge.”13 Because the District Court thoroughly instructed the jury

on how to evaluate witness credibility, it was not an abuse of discretion to omit the

specific “false in one, false in all” instruction.14

       Roulhac also argues that the court abused its discretion by instructing the jury that

his flight from the scene might indicate consciousness of guilt. Roulhac argues that the

Government’s theory was that he began to flee and then struck Ranger Hauptman. He

contends that he could not have been conscious of guilt before he hit Ranger Hauptman

and, therefore, the instruction did not present the issue to the jury fairly and adequately.15

The District Court accurately explained that “[w]hile it is true that the defendant

attempted to flee before striking the ranger, that is not the subject of the jury instruction.

Defendant also fled the area after the incident where Hauptman reached into the car.”16

For this reason, Roulhac’s argument mischaracterizes the evidence.




       12
          Third Circuit Model Criminal Jury Instructions § 4.26.
       13
          United States v. Berrios, 676 F.3d 118, 137 (3d Cir. 2012) (quoting United
States v. Williams, 344 F.3d 365, 377 (3d Cir. 2003)).
       14
          See United States v. Leon, 739 F.2d 885, 893 n.20 (3d Cir. 1984).
       15
          See United States v. Petersen, 622 F.3d 196, 203 (3d Cir. 2010).
       16
          App’x 26.

                                                6
       Roulhac argues that the District Court should have granted him a new trial because

of two evidentiary errors: (1) forbidding cross examination of Ranger Hauptman using

the park ranger training manual, and (2) curtailing cross examination of Garcia and the

park ranger supervisor. We review for abuse of discretion.17

       As the District Court pointed out, Ranger Hauptman’s failure to follow the

training manual is not a defense to the charges, and therefore the manual lacked probative

value—that is, it did not make more or less probable a fact that was “of consequence” in

determining Roulhac’s guilt or innocence.18 Moreover, Ranger Hauptman admitted that

he did not follow his training, so cross examination based on the manual would have been

merely cumulative and would have wasted time.19

       Similarly, Roulhac wished to cross examine Garcia and the park ranger supervisor

about violations of police protocol, including the legality of the search of Bullock and

Garcia’s car and the fact that Garcia, who was underage, was permitted to drive away

without a sobriety test even though he had an open container of alcohol. However, as the

District Court correctly concluded, Roulhac did not establish—and does not establish on

appeal—that “the search of Garcia’s vehicle or his citation for an open containers




       17
          United States v. Mussare, 405 F.3d 161, 169 (3d Cir. 2005).
       18
          Fed. R. Evid. 401.
       19
          See Fed. R. Evid. 403.

                                             7
violation had anything at all to do with [Roulhac’s] actions.”20 Therefore, it was not an

abuse of discretion to exclude this line of questioning.



       Roulhac argues that the District Court erred in ruling that the prosecutor was not

purposefully discriminatory when he used a peremptory strike to remove the only

African-American individual in the 36-member jury pool.21 We review the District

Court’s factual finding regarding the prosecutor’s discriminatory intent for clear error.22

       The prosecutor explained that he struck the juror based on three race-neutral

factors: her profession, her age, and the fact that her brother had a DUI.23 Because the

Government had moved to introduce evidence of Roulhac’s prior DUIs,24 potential

sympathy for those convicted of similar charges was a relevant consideration. Moreover,

as the Government argued, it used five of its seven peremptory challenges to strike jurors

who had relatives with DUIs. The District Court did not clearly err in ruling that the

prosecutor provided the required race-neutral explanation.25



       Finally, Roulhac argues that the District Court erred when it found, at sentencing,



       20
          App’x 29-30.
       21
          See Batson v. Kentucky, 476 U.S. 79 (1986).
       22
          United States v. Milan, 304 F.3d 273, 281 (3d Cir. 2002).
       23
          The record does not reveal the juror’s profession or age.
       24
          Ultimately, that evidence was not introduced.
       25
          See Forrest v. Beloit Corp., 424 F.3d 344, 350 (3d Cir. 2005).

                                             8
that he obstructed justice. That finding resulted in a two-point enhancement to Roulhac’s

sentence pursuant to the U.S. Sentencing Guidelines.26 We review for clear error.27

       The District Court found that Roulhac committed perjury when he testified at trial

that: (1) he did not see the emergency lights; (2) he did not hear Ranger Hauptman’s

commands to stop despite his car window being down; and (3) his car did not hit anyone.

In making this finding, the District Court took into account the argument that Roulhac

presses hardest on appeal: that the incident, which took place in darkness, was brief and

chaotic. The court also heard, but obviously rejected, Roulhac’s other key argument: that

he was confused on the stand and that his inaccurate testimony did not reflect an attempt

to obstruct justice. The court’s rejection of these arguments does not show that it clearly

erred in finding perjury by a preponderance of the evidence.28

                                            III.

       For the foregoing reasons, we will affirm the judgment and sentence.




       26
          U.S.S.G. § 3C1.1.
       27
          United States v. Miller, 527 F.3d 54, 75 (3d Cir. 2008).
       28
          Id. at 60 n.5. We note that if a defendant objects to a perjury enhancement based
on his trial testimony, the district court “must review the evidence and make independent
findings,” preferably “address[ing] each element” of perjury “in a separate and clear
finding.’” Id. at 75 (quoting United States v. Dunnigan, 507 U.S. 87, 95 (1993)). Here,
the District Court summarily ruled, in light of the trial evidence, that Roulhac committed
perjury. However, Roulhac did not object to the brevity of the ruling or raise this issue on
appeal. While district courts should follow the process outlined in Dunnigan, we see no
clear error here.

                                             9